Citation Nr: 0407487	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-14 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
pilonidal cyst.  

2.  Entitlement to service connection for lumbosacral strain.  

3.  Entitlement to service connection for a thyroid 
condition, to include metastasis to the right and left 
acetabulum, loss of kidney and tumors of the lungs.  

4.  Entitlement to an increased (compensable) rating for a 
rectal fissure with slight stenosis of the rectum.  


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran provided testimony at a Travel Board hearing, 
conducted in September 2003.  A transcript of these 
proceedings has been associated with the veteran's claims 
folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that since the RO denied the claim 
of entitlement to service connection for "a thyroid 
condition, to include metastasis to the right acetabulum" in 
December 2001, the veteran has amended his claim for 
residuals of this disorder to include metastasis to the left 
acetabulum, loss of kidney and tumors of the lungs.  

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  
Review of the veteran's December 2001 VA examination reports 
shows that he reported that he underwent a laminectomy in 
1984, and that he underwent a thyroidectomy in 1998.  These 
records are not currently associated with the claims file, 
and it does not appear that an attempt has been made to 
obtain them (they may overlap with the records of the 
physicians discussed below).  In addition, during his 
hearing, held in September 2003, the veteran identified two 
private health care providers from whom he had received 
treatment.  Specifically, during his hearing, the veteran 
reported having received treatment from private physicians 
identified "Dr. Kountz" and "Dr. Adn Doyle."  These 
records are not currently associated with the claims file, 
and it does not appear that an attempt has been made to 
obtain them.  In this regard, in January 2001, the RO 
attempted to obtain records from four physicians reportedly 
associated with the Robert Wood Johnson University Medical 
Group (hereinafter "RWJUMG") from whom the veteran reported 
having received treatment.  These physicians were identified 
as "Dr. Beatriz Lega" (alternatively spelled during the 
veteran's hearing as Dr. "Luga"), "Dr. Louis Amorosa," 
"Dr. David Loft" and "Dr. Sal Agarwahl."  However, in 
February 2001, the RO's requests for the records of these 
physicians were returned by the postal service.  The RO's 
envelope was stamped "cannot locate."  In his May 2002 NOD, 
the veteran stated that he was still receiving treatment from 
at least some of these physicians, and he provided a new 
address for Dr. Luga, and a new zip code for the RWJUMG 
(alternatively described as the "Clinical Academic 
Building").  On remand, after all necessary authorizations 
have been obtained, an attempt should be made to obtain all 
records that have been identified by the veteran, to include 
all records from Dr. Kountz, Dr. Adn Doyle and Dr. Luga.  An 
attempt should also be made to obtain all records from the 
three other previously identified physicians who are 
reportedly associated with RWJUMG (i.e., Dr. Amorosa, Dr. 
Loft and Dr. Agarwahl), if, and only if, a new or otherwise 
verified address is obtained for these three physicians from 
the veteran.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should make additional 
attempts to obtain reports of treatment 
from medical providers identified by the 
veteran in his statement received in May 
2002 and his testimony provided in 
September 2003, or thereafter, to include 
all records from Dr. Kountz, Dr. Adn 
Doyle and Dr. Luga.  The RO should also 
attempt to obtain all records from Dr. 
Amorosa, Dr. Loft, and Dr. Agarwahl, if, 
and only if, a new or otherwise verified 
address is obtained for these three 
physicians from the veteran.  Reports of 
treatment associated with the 1984 
laminectomy and the 1998 thyroidectomy 
should be obtained as well.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



